Citation Nr: 1115517	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-18 765	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to December 1969.

This appeal to the Board of Veterans Appeals (Board) arises from a November 2006 rating action that denied service connection for a left knee disability.

In May 2007, the Veteran testified at a hearing before a decision review officer at the RO.

In March 2009, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

By decision of November 2009, the Board remanded this case to the RO for further development of the evidence and for due process development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notice and development action needed to fairly adjudicate the claim on appeal has not been accomplished.

Subsequent to the issuance of the last Supplemental Statement of the Case (SSOC) in September 2010, additional medical evidence has been submitted in connection with the claim on appeal, and the Veteran did not waive his right to have this evidence initially reviewed by the RO prior to a Board decision.  38 C.F.R. § 20.1304(c) (2010) provides that any pertinent evidence submitted by an appellant which is accepted by the Board must be referred to the RO for review, unless this procedural right is waived by him or his representative.  Under the circumstances, the Board finds that this case must be remanded to the RO for readjudication with initial consideration of that additional evidence prior to a Board decision on appeal.

On remand, the RO should also obtain copies of all records of outstanding treatment and evaluation of the Veteran for his left knee and foot at the Knoxville and Des Moines, Iowa VA Medical Centers (VAMCs) from August 2008 up to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  
 
The Veteran contends that he currently suffers from a left knee disability that either had its onset in service as a result of an injury when he jumped from a height, or is proximately due to or the result of his service-connected left foot injury residuals.  He asserts that the limp caused by his left foot injury aggravated his left knee.

On March 2006 VA examination, a nurse practitioner opined that it was not at least as likely as not that the veteran's left knee degenerative joint disease (DJD) was caused by or the result of his left foot injury.  In June 2007, I. L., M.D., opined that the veteran's left knee injury was most likely secondary to military service.  On September 2007 VA examination, a nurse practitioner opined that it was not at least as likely as not that the veteran's left knee DJD postoperative status medial meniscectomy and debridement was related to an inservice injury.  On February 2010 VA examination, a nurse practitioner opined that the veteran's altered gait did not aggravate his left knee DJD.  

In October 2010, Dr. I. L. noted that 1999 left knee arthroscopy demonstrated chondromalacia and loose bodies that were most likely the result of an inservice injury jumping from a height, in which the Veteran also fractured his foot.  He had been limping ever since, and he had an antalgic gait since 1999, which the physician opined was most likely the result of his chronic foot problem.  He noted that a flexed knee gait could definitely injure a knee.  The assessment was left knee pain, internal derangement, which the doctor believed was related to the inservice knee injury jumping from a height, in which he also injured his foot.  He also opined that the veteran's gait pattern had forced his knee to progress in terms of pain.  

In October 2010, G. I., D.O., disagreed with the determination that the veteran's left knee pain was not related to his military service.  He opined that the Veteran had walked with a decided limp and gait disturbance as a result of his service-connected chronic left foot injury, and that this abnormal gait was directly related to his worsening left knee pain.  The Veteran had attempted to compensate for his left foot abnormality with the knee, and he subsequently had left knee problems.  His gait was abnormal, and was confirmed by his shoe wear pattern.  The physician concluded that it was obvious that a chronic foot problem could and usually did end up affecting load-bearing joints of the same extremity; that in this case the veteran's knee was the problem; and that there was an obvious connection between the veteran's left knee pain and left foot pain.          

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

In this case, the Board finds that the Veteran should be afforded a VA orthopedic examination by a physician to reconcile conflicting medical information, and to obtain definitive medical opinions as to the etiology of his left knee disability.  Thus, this case must be remanded to the RO to obtain such examination to resolve the issue on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the agency of original jurisdiction should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain copies of all records of outstanding treatment and evaluation of the Veteran for his left knee and foot at the Knoxville and Des Moines, Iowa VAMCs from August 2008 up to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should arrange for the Veteran to undergo a VA orthopedic examination by a physician to determine the relationship, if any, between any current left knee disability and his military service, as well as his service-connected left foot injury.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the appellant's documented medical history and assertions.  All indicated studies and tests, including X-rays, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should specifically review the evidence in the claims folder, including the service and post-service records, and render opinions for the record as to whether, on the basis of the available evidence, it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed left knee disability (a) had its onset in military service as a result of an injury; (b) was caused or aggravated by the service-connected left foot disability; or (c) is directly related to any symptoms that the appellant identifies as having had, or event that occurred, during service that might not be reflected in the service medical records.  If aggravation of any non-service-connected left knee disability by the service-connected left foot disability is found, the examiner should attempt to quantify the degree of additional left knee disability resulting from the aggravation.

In reaching his opinions, the physician should review and address the VA nurses' March 2006, September 2007, and February 2010 medical reports; Dr. I. L.'s June 2007 and October 2010 medical reports; Dr. G. I.'s October 2010 medical report; provide a detailed discussion of the appellant's documented medical history and assertions; and set forth the complete rationale for all conclusions and opinions reached in a printed (typewritten) report.  

4.  If the appellant fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the appellant fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  
 
7.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

